Citation Nr: 1042895	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of 
depression.      

2.  Entitlement to service connection for posttraumatic stress 
disorder.  

3.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to August 1976.     

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Cleveland, 
Ohio.                 

The Veteran testified in support of these claims at a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C. in September 2006.  

By a July 2007 action, the Board remanded this case for 
additional development.

The Board notes that the issue of entitlement to service 
connection for the residuals of dental trauma was originally 
developed for appellate review; however, service connection for 
dental treatment purposes for teeth #7, 8, and 9 due to combat 
wounds or trauma was ultimately granted by the RO in a November 
2008 rating action.  Therefore, this issue is no longer before 
the Board.  


FINDING OF FACT

In October 2010, the Board was notified that the Veteran died in 
August 2010.  






CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims on appeal.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the Veteran died during the pendency of the 
appeal.  A certificate of death is not of record. However, in 
October 2010, the Board received a Social Security Administration 
Data Inquiry report which shows that the Veteran died in August 
2010.  The Board finds that this document provides sufficient 
verification of the Veteran's death.

As a matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2010).










ORDER

The appeal is dismissed.







____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


